Citation Nr: 1613112	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than October 9, 1998, for the grant of service connection for Meniere's syndrome with otitis media, including on the basis of clear and unmistakable error (CUE) in a prior July 1970 regional office decision.

2.  Entitlement to an effective date earlier than November 7, 2013, for the award of special monthly compensation (SMC) at the housebound rate.  

3.  Entitlement to an effective date earlier than November 7, 2013, for basic eligibility for Dependents' Educational Assistance (DEA) benefits. 

4.  Entitlement to an initial rating higher than 30 percent prior to November 7, 2013, for the Meniere's syndrome with otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This appeal to the Board of Veterans' Appeals (Board/B VA) is from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) granting service connection for Meniere's syndrome with otitis media and an initial 30 percent rating for this disability retroactively effective from November 2, 1998, on the premise that was when the Veteran had filed a petition to reopen this previously denied, unappealed claim.  This ensuing appeal partly concerns the initial rating assigned for this disability; the Veteran believes he is entitled to a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals the rating initially assigned for a disability, VA must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the. award if there have been occasions when the disability has been more severe than at others).  He also appealed the effective date of the grant of service connection for this disability, arguing he is entitled to an earlier effective date, including on the basis of CUE in a prior adjudication.


During the pendency of this appeal, a July 2009 Decision Review Officer (DRO) decision revised the effective date to slightly earlier, October 9, 1998, but declined to assign an effective date prior to that.  Furthermore, an August 2014 decision granted a higher 100 percent rating for the Meniere's syndrome with otitis media effective November 7, 2013.  Consequently, inasmuch as that is the highest possible rating, the Board has recharacterized this claim as now for an initial rating higher than 30 percent prior to that date.  

In November 2012, in support of these claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board" hearing; a transcript of the proceeding is of record. 

In November 2013, the Board remanded these claims for further development and consideration - including especially to obtain additional treatment records, to afford the Veteran a VA compensation examination for necessary medical opinions, and to then reajudicate his claims, including considering his arguments regarding CUE in a prior adjudication and invoking 38 C.F.R. § 3.156(c) in support of his earlier-effective-date claim.  There has been compliance, certainly the acceptable substantial compliance, with these remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), to leverage information technology in order to more quickly and accurately decide these claims.  Instead of paper, this is a highly secured electronic repository used to store and review every document involved in the claims process.

Regrettably, the claims for an effective date earlier than November 7, 2013, for the award of SMC at the housebound rate and for basic eligibility for DEA benefits are being REMANDED to the Agency of Original Jurisdiction (AOJ), rather than immediately decided on appeal, because they require further development.


FINDINGS OF FACT

1.  An original claim seeking service connection for right ear "bloated w/ blockage" was received in July 1968, less than one year after the Veteran was discharged from the military; there was no mention of Meniere's syndrome.  

2.  Evidence obtained in connection with that initial July 1968 claim, consisting of the Veteran's service treatment records (STRs) and August 1968 and March 1970 VA compensation examinations, did not include a diagnosis of Meniere's syndrome.  

3.  Service connection for defective hearing in the right ear with tinnitus was granted in a July 1970 rating decision, which the Veteran did not appeal.  

4.  That July 1970 rating decision did not additionally address Meniere's syndrome, but that was not a fatal flaw or undebatable or egregious mistake when considering the evidence then of record and statutes and regulations then in effect, at least as pertaining to whether the Veteran had Meniere's syndrome with otitis media owing to his military service.

6.  A claim seeking an increased rating for the service-connected right ear hearing loss with tinnitus was received in June 1984, in which the Veteran also for the first time reported additionally experiencing vertigo, dizziness, and loss of balance.

7.  An unappealed February 1985 rating decision denied service connection for vertigo (Meniere's disease); the denial was confirmed and continued in December 1985 following the submission and consideration of additional evidence.  

8.  An informal, unadjudicated, claim for Meniere's disease was not again received until December 31, 1997. 

9.  There is no intervening communication of record prior to December 31, 1997, which can be reasonably construed as either a formal or informal claim of entitlement to VA compensation benefits for Meniere's syndrome.

10.  Because of his Meniere's syndrome, the Veteran has hearing impairment with attacks of vertigo occurring more than once weekly with tinnitus.


CONCLUSIONS OF LAW

1.  The criteria are met for an earlier effective date of December 31, 1997, but no earlier, for the grant of service connection for the Meniere's syndrome with otitis media.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).

2.  The criteria also are met for a higher initial rating of 100 percent for the Meniere's syndrome, even for the period at issue prior to November 7, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71, 4.87, Diagnostic Code (DC) 6205 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and their representative of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Ideally, this notice should be provided to a claimant before the initial unfavorable AOJ decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

But regarding the Veteran's CUE assertions, the higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that the duty-to-notify-and-assist provisions of the Veterans Claim Assistance Act (VCAA) have no application to allegations of CUE, as a matter of law, regardless of whether the Board or RO issued the earlier decision in question.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Parker v. Principi, 15 Vet. App. 407 (2002).  See, too, 38 U.S.C.A. §§ 5109A(a) , 7111(a); 38 C.F.R. §§ 20.1400-20.1411 (2015).

The Veteran's claims, to the extent not concerning CUE, pre-date the enactment of the VCAA and arise from his disagreement with the effective date and initial rating assigned following the granting of service connection.  So these claims, as they arose in their initial context, have been substantiated, indeed, proven.  Therefore, additional VCAA notice concerning a "downstream" issue such as the effective date and initial rating assigned for this grant is not required because the initial intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has agreed that no additional VCAA notice is required in this circumstance for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  The Board is bound by the General Counsel's opinion as Chief Legal Officer of the Department.  38 U.S.C.A. § 7104(c).  Instead of issuing an additional VCAA notice letter in this situation concerning the downstream earlier-effective-date and initial-rating claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the case (SOC) if the disagreement is not resolved.  And this occurred, including citations to the applicable statutes and regulations and discussion of the reasons and bases for not assigning an earlier effective date and higher initial rating for this grant.  Thus, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  Regardless, during the course of this appeal, letters to the Veteran in March 2006, July 2009, and November 2010 informed him of how VA determines a "downstream" disability rating and effective date once service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, regarding the additional obligation to assist the Veteran with these claims, VA obtained his STRs, post-service medical records, and the reports of a relevant medical examination in furtherance of these claims.  He had a pertinent examination in December 2013.  The effect of the examination is that there was the required consideration of the relevant history, acknowledgment of pertinent complaints and pleadings, as well as explanatory rationale for all conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  The Board thus finds that VA's duty to assist with respect to obtaining a VA examination and opinion concerning these claims being adjudicated has been met.  38 C.F.R. § 3.159(c)(4).


So, all told, there was compliance with the Board's November 2013 remand instructions, certainly substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran also, as mentioned, had a Travel Board hearing before the undersigned VLJ in November 2012.  According to 38 C.F.R. § 3.103(c)(2) (2015), it is the responsibility of the presiding hearing officer or judge to explain fully the issues and suggest the submission of evidence that the claimant may have overlooked and that would be potentially advantageous to his position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

Here, to this end, the undersigned identified the issues on appeal.  Also during the course of the hearing this presiding VLJ engaged in a discussion of evidence that would be relevant to the appeal.  Moreover, the Veteran did not raise any new issues pertaining to these claims during the course of the hearing that have not been addressed.  See Bryant, 23 Vet. App. at 497-98.  Also, in the questioning and responses, the Veteran and even more so his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate the claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  Thus, the Board finds that the presiding judge's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claims and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id. at 496-97.  

The Veteran and his representative have not alleged there were any deficiencies in the conducting of that hearing related to the presiding VLJ's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, the Veteran and his representative have not argued that any error or deficiency in the notice or assistance received concerning these claims was unduly prejudicial, meaning outcome determinative of these claims.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Accordingly, the Board concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  Therefore, the Board may proceed with the adjudication of these initial rating and earlier-effective-date claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Claim for an Earlier Effective Date

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2015). 


A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Veteran A is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).


A reasonably-raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Ingram v. Nicholson, 21 Vet. App. 232 (2007); Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006); and Myers v. Principi, 16 Vet. App. 228, 229 (2002).  See also 38 C.F.R. § 3.160(c).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed.  But the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  


A determination of CUE is a three-pronged test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute [CUE]).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant 

must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board reiterates that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of CUE.  Caffrey at 382.  Even if it was error for the RO to have failed to obtain private treatment records or to schedule a VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In limited circumstances the receipt of new service department records will permit VA to reconsider a previously-denied claim, without requirement that the claimant first present "new and material" evidence.  See 38 C.F.R. § 3.156(c).  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence.  Such records include, but are not limited to, additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  38 C.F.R. § 3.156(c)(1).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (Unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), 

constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).

Consider also that 38 C.F.R. § 3. 156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously-decided claim.

The Veteran's STRs show treatment for his right ear in 1967 and 1968.  But his June 1968 discharge examination revealed normal ears, although in-service acoustic trauma in 1967 was noted.  In the report of his medical history, he answered "yes" to the question of whether he had experienced dizziness or fainting spells; ear, nose, or throat trouble; and hearing loss.  Ear draining, acoustic trauma, and dizziness for six months following head trauma were reported.  He was discharged from service in July 1968.  That same month, he filed a claim seeking service connection for his right ear being "bloated w/ blockage."  There is no indication in that initial application that he additionally sought or claimed entitlement to service connection for other symptoms, including of dizziness or imbalance, etc.

He was provided a VA compensation examination a short time later, in August 1968, in response to that initial claim.  At the conclusion of that medical evaluation the diagnosis was conductive-type defective hearing in the right ear and tinnitus.  He denied experiencing vertigo.  An October 1968 rating decision denied service connection for residuals of a knee injury and deferred rating of the ear condition pending receipt of an audiology clinic examination.  A subsequent March 1969 rating decision additionally denied service connection for spontaneous left pneumothorax but again deferred consideration of the ear condition.


The Veteran filed a Notice of Disagreement (NOD) in November 1969 in response to the denial of service connection for his knee disorder and as concerning the deferral of his right ear condition claim.  The report of a March 1970 VA compensation examination shows he was diagnosed with probable sensory-neural hearing loss and sequelae (i.e., residuals) of transtympanic tubing.  He filed another NOD regarding his lung disorder in April 1970.  A July 1970 rating decision granted service connection for defective hearing, right ear only, mixed-type with tinnitus.  That rating decision acknowledged that he had been treated during his service for his right ear.  The notification letter for that rating decision shows that, since the grant of service connection for defective hearing did not allow all the benefits sought in the NOD, processing of his appeal would proceed unless he let the RO know within 30 days from the date of that letter that he wanted to withdraw it.  

A December 1983 record shows a questionable diagnosis of Meniere's disease.  During a December 1983 VA compensation examination, the Veteran complained of dizziness.  

A statement received in June 1984 from the Veteran shows that he complained of experiencing vertigo, nausea, and loss of balance with dizziness.  The report of a September 1984 VA compensation examination surmised that he might also have Meniere's disease or other vestibular problem, but as there was no information available such as an audiogram, neurological consult, or electronystagmogram (ENG), it was difficult to make that diagnosis without any testing procedures.  A November 1984 follow-up examination report from the same examiner shows that the Veteran's dizziness and vertigo might also be related to the serous otitis media or residual old otitis media that he had in his right ear, but might just as well be related to some high frequency hearing loss.  

In any event, a February 1985 rating decision denied service connection for the claimed vertigo (Meniere's disease), if existent, on the basis that it was not shown by the evidence of record during the Veteran's military service or to be directly due to or proximately the result of any service-connected disability, so including in particular his right ear hearing loss with associated tinnitus.  

In May 1985, the Veteran submitted additional treatment records consisting of abnormal ENGs dated in 1976, 1978, and 1983 in regards to his claim for service connection for dizziness.  He was provided another VA compensation examination in August 1985; the examiner opined that audiogram did not show obvious Meniere's disease type of hearing loss.  The examiner further opined that the recurrent dizziness that the Veteran had therefore could not definitely be placed in Meniere's disease category.  A December 1985 letter to the Veteran affirms that the ENG reports dated in July 1976, March 1978, and May 1983 were reviewed, as was the August 1985 examination.  The letter goes on to reveal that the evidence the Veteran had submitted was not sufficient to establish his entitlement to service connection for vertigo as a result of a service-connected disability.  There is no indication he appealed that February 1985 rating decision or submitted additional pertinent evidence beyond that considered by the RO in December 1985.  

An informal claim seeking service connection for Meniere's disease was not again received by the RO until December 31, 1997.  A second informal claim was received on October 9, 1998.  In a March 2007 rating decision, the RO granted service connection for Meniere's syndrome with otitis media and assigned an initial effective date of November 2, 1998.  In correspondence dated in July 2007, the Veteran contended that there was CUE in the assignment of the effective date.  He argued that the RO had denied the existence of his STRs showing ear problems in service.  He alleged that, if his records had been properly reviewed, he would have been granted service connection as of an earlier date.  In an August 2007 statement, he reported that his military medical records were not of record at the time of the prior denials.  But as noted in the INTRODUCTION portion of this decision, in a July 2009 rating decision the RO granted an earlier effective date of October 9, 1998, coinciding with the date the informal 1998 claim was received.  The RO determined that a formal claim was received on November 2, 1998, within one year of that October 1998 informal claim, to in turn allow assignment of the effective date as of that earlier October 1998 informal claim.  See 38 C.F.R. §§ 3.155, 3.157.

In his September 2009 Substantive Appeal, on VA Form 9, the Veteran contended that he had a pending unadjudicated claim dating back to July 1968 and that the evidence at the time of his earlier claim supported a finding of service connection.  He contended that the RO had overlooked application of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), which recognizes service connection on the basis of continuity of symptomatology of denoted chronic medical conditions, if recognizing that he apparently had received ongoing treatment for severe right ear pathology since military service at the time of the initial July 1970 rating decision.

During his more recent November 2012 hearing, the Veteran maintained that he had appealed the 1970 rating decision.  November 2012 Hearing Transcript (T.) at 16.  He testified that the notice letter accompanying that initial decision indicated his appeal would continue unless he withdrew it within 30 days.  Id.  

After reviewing all of the relevant evidence, the Board concludes that an earlier effective date of December 31, 1997 is warranted, but no earlier date.  When affording the Veteran the benefit of the doubt, the evidence supports finding that a pending unadjudicated claim was received by the RO on December 31, 1997.  The evidence clearly shows that an informal claim requesting service connection for Meniere's disease was received at the RO on December 31, 1997.  And as the RO already conceded that a formal claim was received in November 1998, that was within one year of the December 1997 informal claim.  Therefore, as the Veteran had an informal claim filed on December 31, 1997, the Board concludes that an earlier effective date of December 31, 1997 is warranted because the later receipt of his formal claim within the next year, in November 1998, permits the Board to assign an effective date back to the informal (rather than formal) claim.  See again 38 C.F.R. §§ 3.155, 3.157,

But in additionally finding that a date even earlier than December 31, 1997, is not warranted, the Board acknowledges the Veteran's arguments regarding a pending unadjudicated claim dating back to July 1968; CUE in the July 1970 rating decision; his appeal of the July 1970 decision; and his STRs not being of record, providing for an earlier effective date pursuant to 38 C.F.R. § 3.156(c).

Beginning with the Veteran's argument of a pending unadjudicated claim, the evidence does not show that his July 1968 claim encompassed Meniere's syndrome.  To the contrary, his July 1968 claim specifically sought service connection for his right ear being "bloated w/ blockage."  Meniere's syndrome had not been diagnosed during the examinations done in connection with that initial claim; indeed, he had denied vertigo during his VA compensation examination in August 1968, and there were no post-service treatment records showing a diagnosis of Meniere's syndrome.  Moreover, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document merely providing medical information in and of itself is not an informal claim for VA benefits.  See Ellington v. Nicholson, 22 Vet. App. 141 (2007).  The Veteran did not submit any argument contending that service connection was warranted for symptoms of Meniere's disease other than what was granted in July 1970 - defective hearing in his right ear and tinnitus.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (requiring broad consideration of a mental disorder claim to include all diagnoses rendered to date, not just of the condition specifically claimed).  See also Lalonde v. West, 12 Vet. App. 377 (1999) (the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA).  

The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of Title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.").  A claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

Unlike presently, the Veteran was unrepresented when filing his initial claim in 1968, so a pro se claimant.  That continued to be the case when filing subsequent claims, including for other unrelated disorders, in 1969 and 1970.  But such was not the case when filing his September 1983 claim, in part, for a higher (increased) rating for his right ear hearing loss with tinnitus, which as mentioned the RO adjudicated in a March 1984 rating decision.  By then he was represented by a Veterans Service Organization (VSO) - namely, the same representative that he now has, the Disabled American Veterans (DAV).  So he was no longer a pro se claimant, rather, had the benefit of this representation.  And while the Court has recognized differences in some contexts in the treatment of cases by VA and the Court when the claimant is represented by counsel (i.e., an attorney) versus a VSO, there has not been any such distinction when a claimant is proceeding with a claim pro se versus being represented by a VSO.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  See also Comer v. Peake, No. 2008-7013 (Jan. 16, 2009).

Furthermore, as already alluded to, a February 1985 rating decision denied service connection for claimed vertigo (Meniere's disease).  Consequently, even if the Veteran did have a pending unadjudicated claim, it was terminated with the final adjudication of his claim in February 1985.  See, e.g., Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (The pending status of a claim is terminated with a later final adjudication of an identical claim.).  Since that unappealed February 1985 rating decision specifically denied service connection for vertigo (Meniere's disease), any reported unadjudicated prior claims were consequently terminated.  

As for the Veteran's allegations of CUE in the initial July 1970 rating decision, the Board concludes otherwise.  The Veteran did not have a claim pending for Meniere's syndrome at the time of that July 1970 rating decision.  Although he contends that the RO overlooked application of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a), the evidence does not show that CUE was committed in that July 1970 rating decision.  At the time of that rating decision, his STRs were of record and did show right ear complaints.  Consequently, the RO granted service connection for defective hearing in the right ear with tinnitus.  However, the evidence did not also show that he had been diagnosed with Meniere's syndrome or that he had experienced symptoms necessarily typically associated with this condition's presence.  There is no indication in his statements at the time of the July 1970 rating decision that he also sought service connection for Meniere's syndrome.  To the contrary, he specifically denied vertigo at the VA compensation examination in August 1968.  In any event, as explained, treatment records cannot be considered as a claim for service connection.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. §§ 3.155, 3.157.  Rather, according to the Federal Circuit Court, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327 (bold type added for emphasis); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established"); 38 C.F.R. § 3.155(a) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs . . . may be considered an informal claim.  Such informal claim must identify the benefit sought.").  But in this particular case at hand, the Veteran had not established his entitlement to service connection for Meniere's disease.

Considering that the evidence of record at the time of the July 1970 rating decision did not show a diagnosis of Meniere's syndrome, the evidence fails to show that the RO overlooked application of the provisions of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  The Veteran has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied and that the error, had it not been made, would have manifestly changed the outcome.  To the extent he argues CUE in that he disagrees with how the RO evaluated the evidence of record, a disagreement with how the facts were weighed or evaluated is not CUE.  Russell, 3 Vet. App. at 313.  

As the Board has concluded that no CUE exists in the July 1970 rating decision, that decision is otherwise a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.1103.  In finding that the decision is final and binding, the Board acknowledges the Veteran's contentions that he appealed that decision and that pertinent evidence consisting of his STRs warranting a reconsideration pursuant to 38 C.F.R. § 3.156(c) was received after that decision. 

Beginning with the Veteran's report of appealing that decision, a review of the evidence does not show that he actually appealed that decision.  Although the notification letter for the July 1970 rating decision informed him that, since the grant of service connection for defective hearing did not allow all of the benefits sought in the NOD, processing of his appeal would proceed unless he let the RO know within 30 days from the date of that letter that he wished to withdraw it, such appears to refer to his appeal of the denials of service connection for knee and lung disorders.  He filed an NOD in November 1969 as to the denial of service connection for the knee and in April 1970 as to the denial of service connection for the lung disorder.  While his November 1969 NOD did express disagreement as to the deferral of his right ear claim, since the October 1968 rating decision that that NOD applied to did not actually adjudicate the claim for service connection, it was premature and consequently not a valid NOD as there was no decision adjudicating a claim pertaining to his right ear.  38 C.F.R. § 20.201.  There is no indication that he filed any NOD in response to the subsequent July 1970 rating decision that only granted service connection for defective hearing in this ear and tinnitus.  As he did not appeal that decision, it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).  

In reaching the conclusion that the July 1970 decision is final and binding, the Board has considered the holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, though, no additional material evidence pertinent to the issue of entitlement to service connection for Meniere's syndrome was received within the relevant time period of the 1970 decision.  That July 1970 rating decision is thus a final and binding determination.

As well, the Board has considered the provisions of 38 C.F.R. § 3.156(c) in determining that reconsideration of the Veteran's claim denied in the July 1970 rating decision is not warranted.  The rating decision specifically referenced the STRs; there is no indication in reviewing the claims file that the Veteran's complete STRs were not on file at the time of that decision.  The evidence does not show that VA received or associated with the claims file relevant service department records that existed and had not been associated with the claims file at the time of the July 1970 rating decision.  Moreover, as already discussed, the evidence does not support a finding that he even had a claim pending for Meniere's syndrome at the time of the July 1970 rating decision.  Consequently, reconsideration is not warranted.

For these reasons and bases, the Board has concluded that no CUE exists in the July 1970 rating decision and that reconsideration under 38 C.F.R. § 3.156(c) is not warranted.  Moreover, following the February 1985 denial and continued denial in December 1985, no informal claim or evidence that could be perceived as an informal claim for benefits owing to Meniere's syndrome was received until December 31, 1997.  Therefore, the earliest possible effective date assignable is December 31, 1997.  Although the evidence shows the Veteran's Meniere's syndrome existed prior to the December 31, 1997 claim, the informal claim for Meniere's syndrome was received on that date (December 31, 1997).  And as has been explained, the law specifies that the effective date will be the later of the dates of when entitlement arose and the date of claim, so the Board concludes that an effective date of December 31, 1997, but no earlier, is warranted.

III.  Claim for a Higher Initial Rating

For the reasons and bases set forth above, the Board has assigned an earlier effective date of December 31, 1997.  Although the RO has not rated the Veteran's Meniere's syndrome back to that date, as the Board is granting a 100 percent rating, the highest schedular amount available, the Veteran is not prejudiced by the Board's adjudication of the initial rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Board determines the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veterans Court (CAVC) has held that "staged" ratings are appropriate not just for initial-rating claims (see Fenderson v. West, 12 Vet. App. 119, 125-26 (1999)), but also for established, i.e., increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran's Meniere's syndrome with otitis media is rated as 30-percent disabling prior to November 7, 2013 under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6205, which evaluates impairment from Meniere's syndrome (endolymphatic hydrops).  As noted in the INTRODUCTION, the RO granted a higher 100 percent rating effective November 7, 2013, the date that the Board remanded this claim.  The Veteran is entitled to this greater rating, however, even before that date.

Pursuant to DC 6205, a 30 percent rating is warranted when there is hearing impairment with vertigo less than once a month, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205 (2015).  A 60 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  Id.  A 100 percent rating is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Id.

A Note to DC 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under DC 6205.  Id.

The Veteran's treatment records throughout this appeal have documented hearing loss, tinnitus, and vertigo.  In fact, he has been service connected for right ear hearing loss and tinnitus effectively since 1968.  Records dated in April and August 2000 show that he reported chronic, non-episodic dizziness and constant dizziness, respectively.  The August 2000 record shows that he reported dizziness 24 hours a day, seven days a week.  While his gait mostly has been shown to be normal, several records show that he reported having a chronic intermittent sensation of being pulled to the right.  See, e.g., January 2002, September 2003, and July 2004 treatment records.  His records have repeatedly shown reports of vertigo occurring daily, see, e.g., July 2003, August 2003, and May 2004 treatment records.  

In his September 2009 Substantive Appeal, the Veteran reported having attacks of vertigo and gait disturbances on a daily basis.  Similarly, during his hearing, he reported losing his balance or getting dizzy every day.  T. at 5, 12.

The Veteran was not provided a VA compensation examination specifically for his Meniere's syndrome during this appeal until December 2013.  At that time he reported severe constant vertigo.  He reported that he had to keep himself from falling at all times and that that never went away.  His symptoms included tinnitus and vertigo, both occurring more than once weekly and lasting for longer than 24 hours.  He had an unsteady gait and used a cane to aid in balance.  

When considering this evidence and affording the Veteran the benefit of the doubt, the Board finds that a higher initial 100 percent rating is warranted since the date of service connection (effective date of claim for this disease).  The evidence shows that his Meniere's syndrome with otitis media more nearly approximates the criteria for this higher and maximum possible schedular rating, so this greater rating must be assigned, and not just as of November 7, 2013.  See 38 C.F.R. §§ 4.3, 4.7.

As already alluded to, the RO already assigned a 100 percent rating from the date of the Board's remand.  But the Board is unable to discern that the Veteran's disability had worsened only as of that date, as opposed to having been of similar severity throughout the pendency of this appeal, indeed, since filing his informal claim for this disease.  His treatment records and statements during this appeal have shown hearing loss and tinnitus since the award of service connection, as well as attacks of vertigo occurring more than once weekly.  Although his treatment records do not confirm a cerebellar gait occurring more than once weekly, considering how often his vertigo occurs - reported as daily in treatment records, at the 2013 examination, and in his statements as well as hearing testimony, the Board concludes that his disability is more severe than the currently-assigned 30 percent rating contemplates, and even more severe than a 60 percent rating that contemplates attacks of vertigo and cerebellar gait occurring from one to four times a month.  Therefore, when considering that the severity of his Meniere's syndrome with otitis media as documented in his treatment records and in his statements throughout this appeal, and as the RO already has determined that a 100 percent rating is warranted for at least a portion of this appeal, the Board finds that a 100 percent rating is warranted effectively from the award of service connection, so for even longer.  

Extra-schedular Consideration

The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  But in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, 
an extra-schedular evaluation may be assigned that is commensurate with the Veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b)(1).

The Court has provided a three-pronged test for determining whether extra-schedular consideration is warranted.  Thun v. Peake, 22 Vet App 111, 114 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Here, though, no such special referral or consideration is warranted since the regular schedular standards applied in this case adequately describe and provide for the Veteran's Meniere's syndrome with otitis media symptoms and consequent disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  38 C.F.R. §§ 4.1.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the Rating Schedule would not adequately compensate the Veteran for this service-connected disability.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The evidence does not show, as examples, that his Meniere's syndrome with otitis media has resulted in interference with employment or activities of daily life that would warrant an increased rating beyond what is being granted for this disability (100 percent) or consideration outside the Rating Schedule.


ORDER

An earlier effective date of December 31, 1997, but no earlier, is granted for the award of service connection for Meniere's syndrome with otitis media, subject to the statutes and regulations governing the payment of retroactive VA compensation.

Also, a higher initial rating of 100 percent is granted for the Meniere's syndrome as of the date of receipt of the informal claim for this disease (December 31, 1997, so not just as of November 7, 2013), subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Regrettably, a remand of the remaining claims is necessary.  In an August 2014 rating decision, the RO awarded SMC at the housebound rate and basic eligibility for DEA benefits, both effective from November 7, 2013.  The Veteran filed a timely NOD in September 2014 as to the effective date assigned.  Where an NOD has been filed with regards to an issue, and a Statement of the Case (SOC) has not been issued, as in this case, the appropriate disposition is to remand, rather than merely refer, the claim.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Veteran also will then have opportunity to complete the steps necessary to perfect his appeal of these additional claims to the Board by also, in response to the SOC, filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200, etc.

In providing the Veteran this necessary SOC, the RO or Appeals Management Center (AMC) should also consider that, in this decision, the Board has granted an earlier effective date of December 31, 1997, for the award of service connection for the Meniere's syndrome with otitis media and equally assigned a higher 100 percent initial rating for this disability back to the date of service connection.  

Accordingly, these claims are REMANDED for the following action:

Provide the Veteran an SOC concerning the issues of entitlement to an effective date earlier than November 7, 2013, for the award of SMC at the housebound rate and basic eligibility to DEA benefits.  Also reiterate that he must file a timely and adequate Substantive Appeal (VA Form 9 or equivalent statement), in response to this SOC, to complete the steps necessary to perfect his appeal of these additional claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b), etc.  Only if he does should these claims be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


